EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick Dorchak on 7-26-2021.
Claim 1 has been amended as follows:
In line 7, “transmitted pulses” has been amended to — transmitted pulses of electromagnetic transmission beams —
In line 9, “transmitted pulses,” has been amended to — transmitted pulses of electromagnetic transmission beams, —
In lines 10-11, “different partial beams of a same one of the transmission beams are” has been amended to — different partial beams make up each one of the electromagnetic transmission beams and that different partial beams are —
In lines 16-17, “wherein the transmission beams are” has been amended to — wherein each transmission beam is —
In line 18, “enables multiple reflection of the transmission pulses at the plants” has been amended to — enables the different partial beam reflection and the time-offset partial echo pulses of each transmission beam at the plants —
In line 19, “wherein the multiple reflection provides a measure” has been amended to — wherein the different partial beam reflection and the time-offset partial echo pulses of each transmission beam provide a measure—
In lines 19-20, “the transmission beam” has been amended to — each transmission beam —

Claim 2 has been amended as follows:
In line 3, “the determined crop density,” has been amended to — the determined value for the crop density,—
In lines 4-5, “the determination of the crop density” has been amended to — the determination of the value for the crop density —

Claim 3 has been amended as follows:
In line 4, “the horizontal” has been amended to — a horizontal plane —
In line 5, “the vertical.” has been amended to — a vertical axis. —

Claim 4 has been amended as follows:
In line 4, “the determined crop density.” has been amended to — the determined value for the crop density.—

Claim 5 has been amended as follows:
In line 3, “the partial echo” has been amended to — the time-offset partial echo —
In line 5, “pulses.” has been amended to — beams. —

Claim 14 has been amended as follows:
In lines 3-4, “the values for the crop density.” has been amended to — the determined values for the crop density.—



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671